Case 1:21-cv-07798-RMB-KMW Document 9 Filed 09/13/21 Page 1 of 3 PageID: 67




NOT FOR PUBLICATION

                          UNITED STATES DISTRICT COURT
                             DISTRICT OF NEW JERSEY
                                CAMDEN VICINAGE

ALAN DUPREE GARRETT,          :
                              :                     CIV. NO. 21-7798 (RMB-KMW)
              Plaintiff       :
                              :
     v.                       :                            OPINION
                              :
THE UNITED STATES OF AMERICA, :
                              :
              Defendant       :

BUMB, DISTRICT JUDGE

       This matter comes before the Court upon Plaintiff’s civil complaint for money

damages, alleging he was unlawfully imprisoned. (Compl., Dkt. No. 1.) The Court takes

judicial notice under Federal Rule of Evidence 201(b) that on November 17, 2020, the

Honorable Noel L. Hillman, in Civil Action No. 20-12904, dismissed Plaintiff’s Bivens

complaint pursuant to the three strikes rule in 28 U.S.C. § 1915(g), finding Plaintiff had at

least three qualifying prisoner cases dismissed after they were brought without prepayment

of the filing fees under 28 U.S.C. § 1915. Garrett v. United States, No. CV2012904NLHJS,

2020 WL 6739542, at *2 (D.N.J. Nov. 17, 2020). Nevertheless, “a court has the discretion

to consider the merits of a case and evaluate an IFP application in either order or even

simultaneously.” Brown v. Sage, 941 F.3d 655, 660 (3d Cir. 2019), cert. denied, 140 (2020).

Therefore, in lieu of addressing Plaintiff’s IFP application, the Court will sua sponte dismiss

the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B), 1915A(b)(1) and 42 U.S.C. §

1997e(c)(1), based on sovereign immunity of the United States and because the claims are

frivolous.
Case 1:21-cv-07798-RMB-KMW Document 9 Filed 09/13/21 Page 2 of 3 PageID: 68




I.     SUA SPONTE DISMISSAL

       When a prisoner is permitted to proceed without prepayment of the filing fee or

when the prisoner pays the filing fee for a civil action and seeks redress from a governmental

entity, officer or employee of a governmental entity or seeks relief based on a prison

condition, 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b) and 42 U.S.C. § 1997e(c) require courts

to review the complaint and sua sponte dismiss any claims that are (1) frivolous or malicious;

(2) fail to state a claim on which relief may be granted; or (3) seek monetary relief against a

defendant who is immune from such relief. Courts must liberally construe pleadings that are

filed pro se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S.

97, 106 (1976)).

II.    THE COMPLAINT

       The United States of America is the only defendant to this action where Plaintiff

seeks damages for his alleged unlawful imprisonment arising out of United States v. Garrett,

Criminal Action No. 11-242 (JBS) (D.N.J.) 1 Plaintiff alleges his conviction was unlawful

because his name was misspelled in the criminal proceedings. Not only is the United States

immune from a Bivens claim for money damages, but the claim is frivolous. See F.D.I.C. v.




1
 Available at www.pacer.gov. The Court takes judicial notice pursuant to Federal Rule of
Evidence 201(b) that Plaintiff pled guilty to possession of a firearm by a convicted felon, and
was sentenced to a 77-month term of imprisonment and a 3-year term of supervised release
on January 26, 2012, by the Honorable Jerome B. Simandle. (Dkt. No. 29.) Thereafter,
Plaintiff violated the terms of his supervised release, and his supervised release was revoked
on December 12, 2016 (Dkt. No. 54), and again on December 1, 2017 (Dkt. No. 89) and
once again on November 16, 2018. (Dkt. No. 120). Plaintiff is no longer in custody for in
this matter.
                                                2
Case 1:21-cv-07798-RMB-KMW Document 9 Filed 09/13/21 Page 3 of 3 PageID: 69




Meyer, 510 U.S. 471, 475 (1994) (“Absent a waiver, sovereign immunity shields the Federal

Government and its agencies from suit”) (citations omitted); see United States v. Fawcett,

115 F.2d 764, 767 (3d Cir. 1940) (“An indictment, then, is an accusation of a person of

crime. It is an accusation against a person, and not against a name. A name is not of the

substance of an indictment.”)

III.   CONCLUSION

       The Court will dismiss the complaint pursuant to 28 U.S.C. § 1915(e)(2)(B),

1915A(b)(1) and 42 U.S.C. § 1997e(c)(1).



An appropriate Order follows.


DATE: September 10, 2021
                                           s/Renée Marie Bumb
                                           RENÉE MARIE BUMB
                                           United States District Judge




                                              3
